DETAILED ACTION
Claims 1-9 filed December 20th 2021 are pending in the current application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendment filed December 20th 2021 has clarified the invention’s function to be more in line with the embodiment shown in Applicant’s figures 1 and 2. Further search for the limitation has revealed closer prior art in Park et al. (US2011/0293103) which performs equalization over particular frequency bands for audio signals. While Chaudhri teaches mapping audio signals to haptic signals (See Chaudhri figure 4k), it would be unclear given the teachings of Chaudhri and Park how to combine the teachings. Thus, the Examiner believes there is insufficient motivation to combine the references of Chaudhri and Park and the claims are allowed.  
The Examiner wishes to clarify the interpretation of the limitation “a computer readable recording medium” recited in claim 7. The Examiner considers “a computer readable recording medium” and “a computer readable medium” as distinct objects. “Computer readable medium” can comprise data structures and other non-statutory categories of invention whereas “computer readable recording medium” comprises the hardware that the software is recorded upon. The Applicant’s specification provides the examples: “computer readable recording medium includes magnetic media, such as a hard disk, a floppy disk, and a magnetic tape, optical media such as a CD-ROM and a DVD, magneto-optical media such as an optical disk, and all types of hardware devices such as a ROM, a RAM, and a flash memory, which are specially configured to store and execute the program command.” Thus, the reasonable interpretation . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624